Citation Nr: 0919159	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-16 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1959 to July 
1979. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened a 
final disallowed claim for service connection for the cause 
of the Veteran's death but denied service connection on the 
merits.  

In July 2007, the Board concurred in the RO decision to 
reopen the claim and remanded it for further development.  
The claim is now before the Board for adjudication. 

The appellant seeks benefits as the Veteran's surviving 
spouse.  


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 1990.  The cause of death 
listed on the death certificate was cardio-respiratory 
arrest.  

2.  At the time of his death, the Veteran had the following 
service-connected disabilities: residuals of a surgical 
hiatal hernia repair with regurgitation and moderate 
esophagus stricture, rated as 30 percent disabling; and 
residuals of a spinal disc fracture at T-12 with limitation 
of motion, rated as 10 percent disabling. The Veteran was 
also service connected for the following noncompensable 
disabilities:  hemorrhoids and high frequency hearing loss in 
the left ear. 

3.  The appellant is the Veteran's surviving spouse. 

4.  The Veteran's cardio-respiratory arrest occurred many 
years after service and was not related to residuals of a 
hiatal hernia, any other service-connected disability, or any 
aspect of service.  

5.  The Veteran's service-connected disabilities did not 
substantially and materially contribute to the cause of the 
Veteran's death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, VA must provide notice that 
includes (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

Here, the RO provided correspondence in May 2002 that 
provided notice of the criteria for establishing service 
connection for a cause of death that was not yet service-
connected and the respective responsibilities of the 
appellant and VA to obtain that evidence.  However, the 
notice did not provide a list of those disabilities for which 
the Veteran was service connected at the time of his death or 
the criteria for establishing that a service-connected 
disorder was a primary or contributing cause of death.  On 
remand, the Appeals Management Center provided a notice in 
August 2007 that also did not provide this information.  
Therefore, the Board concludes that the duty to notify was 
not satisfied.   

In order to determine whether to proceed with the 
adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential 
fairness of the adjudication.  In this case, the Board finds 
that the notice errors did not affect the essential fairness 
of the adjudication.  The Board notes that the appellant was 
informed of the disabilities for which the Veteran was 
service connected in a May 2002 rating decision and was 
informed of the criteria for establishing a service-connected 
disability as a primary or contributing cause of death in an 
April 2004 statement of the case.  In written statements in 
April 2003, the appellant referred directly to one of the 
service-connected disabilities and also provided statements 
from a private physician and county coroner who discussed the 
disability as a contributing cause of death.  Therefore, the 
Board concludes that the appellant had actual knowledge of 
the Veteran's disabilities that were service-connected at the 
time of death, the criteria for establishing service 
connection for the cause of death, and the criteria for 
establishing a service-connected disability as the primary or 
contributing cause of death.  The Board also concludes that a 
reasonable person could be expected to understand what was 
required to substantiate the claim based on the notices that 
were provided by VA.  Accordingly, the notice errors did not 
affect the essential fairness of the adjudication.  

Facts 

The Veteran served as an aircraft pilot in the U.S. Army, 
retiring at the rank of Chief Warrant Officer.  The Veteran 
died on July [redacted], 1990.  The cause of death listed on the death 
certificate was cardio-respiratory arrest.  No contributing 
or underlying causes were noted.  

The appellant contends that the Veteran ingested bicarbonate 
of soda as self-medication for perceived symptoms of his 
service-connected gastrointestinal disability in the presence 
of an actual heart attack.  The self-medication increased his 
heart rate and delayed emergency medical attention, thus 
contributing to the cause of death.   

At the time of his death, the Veteran had the following 
service-connected disabilities: residuals of a surgical 
hiatal hernia repair with regurgitation and moderate 
esophagus stricture, rated as 30 percent disabling; and 
residuals of a spinal disc fracture at T-12 with limitation 
of motion, rated as 10 percent disabling. The Veteran was 
also had the following service-connected noncompensable 
disabilities:  hemorrhoids and high frequency hearing loss in 
the left ear. 

A March 1989 marriage certificate and the July 1990 death 
certificate showed that the appellant was married to the 
Veteran for greater than one year and is the Veteran's 
surviving spouse.  38 C.F.R. § 3.54 (c) (2008). 

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for cardiovascular or respiratory 
disorders.  A January 1980 VA examination is also silent for 
any indications of a cardiovascular or respiratory disorder.  
The records showed that the Veteran underwent a surgical 
repair of a hiatal hernia in 1979 and subsequently continued 
to experience difficulty with swallowing and regurgitation.  

In January 1980, a VA examiner noted the Veteran's reports of 
regurgitation after eating but that he denied heartburn or 
abdominal pain and was not using any medication. The examiner 
diagnosed obstructive dysphasia due to stricture of the 
distal esophagus.  VA outpatient records from 1988 to 1990 
showed no symptoms or treatment for cardiovascular or 
respiratory disorders.  In April 1989, the Veteran underwent 
a VA upper gastrointestinal endoscopic examination that 
showed a small diverticulum in the upper cervical esophagus 
posterior wall and mild duodenitis but no diverticulitis or 
ulcer.  An examiner noted the Veteran's reports that he was 
feeling better using an over-the-counter antacid medication.  
An April 1989 chest X-ray was normal. 

In an undated statement received in April 2002, the county 
coroner noted that on July [redacted], 1990, he was summoned to the 
Veteran's residence by county emergency service personnel.  
On arrival, he noted that the Veteran was in respiratory 
arrest and that an electrocardiogram obtained by emergency 
technicians showed cardiac arrest.  He noted reports from the 
Veteran's spouse that her husband had been working outdoors 
for most of the extremely hot day and had complained of 
heartburn for about three hours.  The Veteran ingested baking 
soda and water, then vomited the mixture and collapsed.  No 
autopsy was performed.  He opined that the Veteran was 
threatening a heart attack rather than heartburn and that 
drinking the baking soda and water compounded the problem 
further and caused his death.  The coroner stated that sodium 
bicarb and baking soda basically cause the same results when 
taken and that sodium bicarb is used in the medical field for 
patients with a low heart rate and it causes the heart rate 
to increase.  When the Veteran took the baking soda, it 
speeded up his heart beat which compounded the heart problem 
and increased his heart rate which caused his death.  The 
coroner's medical qualifications are not evident from the 
record.  

In a July 2002 statement provided on a prescription form, a 
private physician noted that chest pain from myocardial 
ischemia or infarction can be confused with esophageal and 
other gastrointestinal strictures.  In April 2003, the 
appellant submitted an internet article from a non-medical 
source in which an unidentified author noted that baking soda 
was safe for use as an antacid to alleviate heartburn but 
should not be taken if the user has congestive heart failure.  
In correspondence in October 2003, the appellant's private 
family practice physician stated that taking one tablespoon 
of baking soda in three ounces of water several times per day 
was unlikely to have directly caused myocardial injury or 
ischemia.  However, when taken in the setting of a myocardial 
infarction, the baking soda might have altered the Veteran's 
pH or potassium level and contributed to arrhythmia which 
caused sudden collapse. 

In a July 2005 RO hearing, the appellant described the same 
series of events.  She stated that the Veteran vomited five 
minutes after taking the baking soda and immediately 
collapsed.  She further stated that she was unsuccessful in 
convincing her husband to seek emergency treatment for the 
symptoms at a hospital.  The appellant also stated that she 
was seeking an updated coroner's report and an amendment to 
the death certificate.  She further stated that the Veteran 
was taking a different over-the-counter antacid medication 
prescribed by VA physicians who were aware of the Veteran's 
use of bicarbonate of soda and did not advise against its 
use.  The Board notes that there is no updated coroner's 
report or amended death certificate of record.  

In July 2005, the RO received written statements from the 
appellant's son and step-mother.  The appellant's son stated 
that he lived with the Veteran and was aware that he used 
baking soda and water up to three times per day to relieve 
heartburn.  The step-mother stated that a physician at the 
hospital where the appellant was taken after the Veteran died 
told her that if she had been able to take him to the 
hospital, they still would not have been able to do anything 
for him based on him having taken baking soda.  The physician 
further stated that if the Veteran had not taken the baking 
soda, the heart attack may not have been fatal, but when he 
took it during a heart attack, it would have sped up his 
heart rate and could have contributed to his death.  

In January 2009, the Board provided the claims files to a VA 
cardiologist and a VA gastroenterologist.  Both physicians 
noted a review of the files including the service and post-
service medical history, death certificate, coroner's 
statement, and appellant's testimony.  The opinions were 
accompanied by curriculum vitae showing that the physicians 
are specialists in their respective fields supported by 
education, professional certifications, faculty positions, 
awards, and publications. 
Copies of the reports were provided to the appellant and her 
representative with an opportunity to provide a response.  
The representative's response is discussed below.  No 
response was received directly from the appellant.  

Both physicians stated that the most likely explanation for 
the Veteran's symptoms and sudden death was an acute 
myocardial infarction.  The cardiologist further stated that 
over 50 percent of men in the Veteran's age group who develop 
coronary disease experience sudden death with none of the 
primordial symptoms associated with active coronary artery 
disease.  The cardiologist referred to medical research 
studies that showed that in up to 90 percent of patients with 
coronary disease, abrupt coronary plaque rupture with 
thrombosis is the unpredictable event leading to acute 
coronary syndrome and often cardiac arrest by arrhythmia, 
left ventricular failure, or cardiac rupture.  The 
gastroenterologist stated that the symptoms prior to death 
were not likely of gastric origin since the Veteran normally 
obtained relief with bicarbonate of soda and because the 
symptoms were so different as to warrant the spouse to insist 
on seeking emergency treatment.  He further stated that 
because the Veteran immediately regurgitated the bicarbonate 
of soda, the self-medication was not the cause of the heart 
attack.  He further stated that it was not likely that the 
chronic gastrointestinal disorder and any consequence of the 
baking soda and water contributed substantially and 
materially to the Veteran's death.  

The cardiologist stated that intravenous sodium bicarbonate 
and the oral form (baking soda) have very different effects.  
Intravenous sodium bicarbonate is occasionally administered 
to treat life threatening low intravascular pH in critically 
ill patients or during resuscitation from cardiac arrest.  
Oral baking soda is an effective antacid but the amount taken 
would be neutralized by gastric acid and would not have a 
significant impact on systemic pH.  Although baking soda 
contains a large amount of sodium that can overload patients 
prone to congestive heart failure, in the five minutes 
between ingestion and vomiting, the Veteran would not have 
absorbed a significant sodium load.  Neither the intravenous 
nor oral form has a direct effect on heart rate.  He further 
stated that potassium levels can have an adverse effect on 
heart rate; however, bicarbonate of soda does not contain 
potassium or alter potassium levels.  The gastroenterologist 
also stated that because the Veteran vomited five minutes 
after taking baking soda, it was unlikely that the baking 
soda was the cause of ventricular arrhythmia or other heart 
dysfunction.  The cardiologist acknowledged that it is common 
for patients with gastrointestinal disorders to misinterpret 
the symptoms of unstable coronary disease for their chronic 
heartburn and delay seeking potentially life saving 
treatment.  However, both physicians stated that it was 
unlikely that the service-connected gastrointestinal disorder 
or the ingestion of baking soda and water had a measurable 
impact on the course or prognosis of the myocardial 
infarction.  



Service Connection for Cardio-respiratory Arrest

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arteriosclerosis and coronary artery 
disease). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists; and (2) that 
the current disability was either caused or aggravated by a 
service-connected disability.

 The Board concludes that service connection on a direct or 
secondary basis for cardio-respiratory arrest is not 
warranted.  Service treatment records showed no evidence of 
cardiovascular disease nor was there any indication of heart 
disease to any degree within one year of discharge from 
service.  The great weight of lay and medical evidence shows 
that the Veteran had no symptoms of heart disease prior to 
his sudden death which was many years after service. There is 
no evidence that the myocardial infarction was related to any 
aspect of service or was caused or aggravated by any service-
connected disorder including the residuals of a hiatal hernia 
or his long standing practice of self-medication of hiatal 
hernia with bicarbonate of soda.  

Contributory Cause of Death

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  It is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.
38 C.F.R. § 3.312(c).  


In response to the reports of the VA specialists, in February 
2009, the appellant's representative contended that the 
Veteran's misinterpretation of his symptoms as related to his 
service-connected hiatal hernia resulted in inappropriate 
self-medication with baking soda and delay in calling for 
emergency treatment, both contributing to the cause of death.   

The Board concludes that the Veteran's service-connected 
disorders including the residuals of hiatal hernia with 
regurgitation and esophagus restriction were not a primary or 
underlying cause of death and did not contribute 
substantially or materially to the cause of death.  Although 
the coroner proposed retroactively that the use of baking 
soda may have contributed to arrhythmia and hastened death, 
there is no record of a revised death certificate.  

The Board concludes that the lay testimony of the appellant 
and her relatives is credible regarding the Veteran's 
recurrent self-medication for hiatal hernia and the sequence 
of events on the day of his death.  However, the step-
mother's statements concerning what a doctor stated at the 
hospital where the appellant was taken after the Veteran's 
death cannot be considered as probative evidence because it 
was not provided directly by the physician.  The internet 
article provided by the appellant is too general in nature to 
provide, alone, the necessary evidence to substantiate the 
claim.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  
A medical treatise, textbook, or article must provide more 
than speculative, generic statements not relevant to the 
claim.  Rather, it must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Here, the 
article did not address whether the specific circumstance of 
whether the Veteran's service-connected gastrointestinal 
disability, to include treatment therefore, caused or 
contributed to cause the Veteran's death.

The Board carefully considered the opinions of the coroner, 
the appellant's physician, and the VA specialists.  The Board 
places greatest probative weight on the opinions of the 
cardiologist and gastroenterologist and less probative weight 
on the opinions of the coroner and family practice physician 
for the following reasons.  The record shows that the 
specialists have achieved a higher level of professional 
qualifications in the area of medicine relevant to the 
specific question of the impact of ingestion of baking soda 
on a patient during a myocardial infarction.  Although none 
of the opinions were based on clinical interactions with the 
Veteran during his lifetime, the specialists were able to 
review the Veteran's medical history as documented in the 
service and post-service medical records in the claims file.  
Finally, the specialists explained the biochemical effects of 
baking soda during a heart attack in greater detail and 
provided a thorough and compelling rationale for why the 
self-medication with baking soda was not a material and 
substantial contributor to the cause of death.  

The Board is mindful that the appellant reported that the 
Veteran did not recognize that his symptoms prior to death 
were unrelated to his recurrent indigestion but rather were 
far more serious indications of a myocardial infarction.   
However, the lay evidence also shows that the appellant 
recognized the severity of the symptoms because she urged the 
Veteran to seek emergency care.  Regrettably, as there was no 
autopsy, the extent and severity of the Veteran's cardiac 
disorder is unknown.  However, as there is no competent 
medical evidence of record indicating that the perceived 
gastrointestinal symptoms caused a delay in seeking treatment 
such that the service-connected disability caused or 
contributed to the cause of death, there is no need to seek 
an additional opinion on this issue.  The great weight of 
medical evidence is that the service-connected hiatal hernia, 
reflux, and self-medication were not causally connected with 
the cardiac disorder that was the cause of death and did not 
contribute substantially or materially to cause death nor did 
it aid or lend assistance to the cause of death.     

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


